Title: To James Madison from James Linn, 22 June 1801
From: Linn, James
To: Madison, James


Sir
Trenton 22d June 1801
The appointment of George Maxwell as district attorney in this State, being announced in the public papers, he came to this place on Saturday last expecting his commission. It not being transmitted the presumption was that the appointment had not taken place. The office is vacant, and the public business suffers extremely. Therefore it is my earnest wish that some person be appointed to this office, and I can safely say that Mr. Maxwell will be the most Acceptable to a large majority of the citizens of New Jersey. I am your most Hume. Set.
James Linn
 

   
   RC (DLC).



   
   Jefferson made an interim appointment of George Maxwell as federal district attorney for New Jersey on 26 June. A formal nomination went to the Senate in January 1802 (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402).



   
   Linn was given an interim appointment by Jefferson as supervisor of the revenue for New Jersey on 6 June and was formally nominated for the post in January 1802 (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:403).


